Name: Commission Regulation (EC) No 460/94 of 28 February 1994 on the supply of various consignments of rice as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/74 Official Journal of the European Communities 1 . 3 . 94 COMMISSION REGULATION (EC) No 460/94 of 28 February 1994 on the supply of various consignments of rice as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiaries 1 700 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in view of the situation on the Community market, the economic conditions laid down for recourse to the inward processing arrangements should be consi ­ dered to be fulfilled ; whereas provision should be made for the milled rice to be supplied as food aid to be obtained from rice placed under the inward processing arrangements in accordance with one of the suspension and/or anticipated exportation systems provided for in Articles 114 ( 1 ) and 115 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (6) ; Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : Article 1 Rice shall be mobilized in the Community, as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Mobilization shall cover milled rice obtained from rice placed under the inward processing arrangements in accordance with the procedures provided for in Article 114 ( 1 ) and 115 of Regulation (EEC) No 2913/92. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p . 1 . 0 OJ No L 204, 25. 7. 1987, p . 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108 . (6) OJ No L 302, 19 . 10 . 1992, p. 1 . No L 57/75 1 . 3 . 94 Official Journal of the European Communities ANNEX LOTS A and B 1 . Operations Nos ('): 1197/93 (Lot A) and 1228/93 (Lot ) 2 . Programme : 1993 3 . Recipient (2) : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), DÃ ©partement approvisionnement et logistique, Case postale 372, CH-1211 Geneva 19 ; (tel . 730 42 22, telex 412133 LRC CH, telefax 733 03 95) 4 . Representative of the recipient : Lot A : Croissant rouge tunisien, 19 rue d'Angleterre, Tunis 1000 (tel . (21 6 24 06 30, 24 55 72, telefax : 34 01 51 , telex : 14524 HILAL TN) Lot B : Yemenite Red Crescent Society Head Office, Building No 10, 26 September Street, PO Box 1257, Sanaa Republique Yemen ; (tel . 20 31 31 32 33, telex 3124 Hilal Ye ; telefax 20 31 31 ) 5 . Place or country of destination^) : Tunisia (Lot A) ; Yemen (Lot B) 6 . Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900 or 1006 30 96 900) 7 . Characteristics and quality of the goods (') (6) (9) : see OJ No C 114, 29 . 4. 1991 , p. 1 [under II.A ( 1 ) (0] 8 . Total quantity : 600 tonnes (1 440 tonnes of cereals) 9 . Number of lots : two (Lot A : 100 tonnes ; Lot B : 500 tonnes) 10 . Packaging and marking (4) (*) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 [under II . A (2) (a) (b) II.A (2) (b) (A) and IIA (3)] Markings in English (lot B), and French (lot A) Supplementary markings : Lot A : 'FICR' 1 1 . Method of mobilization : Exclusively : milled rice obtained under the inward processing arrangements [Article 114 ( 1 ) and Article 115 of Regulation (EEC) No 2913/92] 12 . Stage of supply : free at port of landing  landed free at destination (Lot A) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lot A : La Goulette ; Lot B : Hodeida 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 4  1.5. 1994 18 . Deadline for the supply : A : 8 . 5. 1994 ; B : 22 . 5 . 1994 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 5 . 1994 (c) deadline for the supply : A : 22 . 5. 1994, B : 5 . 6 . 1994 No L 57/76 Official Journal of the European Communities 1 . 3 . 94 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  29 . 5 . 1994 (c) deadline for the supply : A : 5. 6 . 1994 ; B : 19 . 6 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles (telex 22037 AGREC B/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer  No L 57/771 . 3 . 94 Official Journal of the European Communities LOTS C, D and E 1 . Operations Nos ('): 1192/93 (Lot C), 1190/93 (lot D) and 1235/93 (Lot E) 2. Programme : 1993 3. Recipient (2) : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), DÃ ©partement approvisionnement et logistique, Case postale 372, CH-1211 Geneva 19 ; (tel. 730 42 22 ; telex 412133 LRC CH ; telefax 733 03 95) 4. Representative of the recipient :  Lot C : Croissant-Rouge marocain, Palais Mokri , B.P. 189, Takaddoum, Rabat, Maroc (tel . 50 898/ 51 495 ; telex 31940 ALHILAL M Rabat ; telefax : 75 97 90)  Lot D : Croix-Rouge BurkinabÃ ©e, B.P. 340, Ougadougou, Burkina Faso (tel . (226) 30 08 77 ; telefax 36 31 21 ; telex 5438 LSCR BF Ougadougou)  Lot E : SociÃ ©tÃ © Nationale de la Croix-Rouge haÃ ¯tienne, Place des Nations-Unies (Bicentenaire), BP 1337, Port-au-Prince, HaÃ ¯ti (W.I.) (tel . (22-23) 1035 ; telefax 10 54 ; telex 2 03 00 01 (cabine publique)) 5. Place or country of destination Is) : Morocco Lot C ; Burkina Faso Lot D ; Haiti Lot E 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (J) (6) (9) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under ILA 1 (f)) 8 . Total quantity : 700 tonnes (1 680 tonnes of cereals) 9. Number of lots : three (Lot C : 200 tonnes ; Lot D : 300 tonnes ; lot E : 200 tonnes) 10. Packaging and marking (4) Q (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under II . A (2) (a) (A, C, D), ILA(2)(b) (E) and IIA (3)) Markings in French Supplementary markings : lots C and D 'FICR' 1 1 . Method of mobilization : Exclusively : milled rice obtained under the inward processing arrangements (Article 114 (1 ) and Article 115 of Regulation (EEC) No 2913/92) 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot C : Casablanca ; 16. Address of the warehouse and, if appropriate, port of landing :  Lot C : entrepot Croissant-Rouge, Skhirat  Lot D : Croix-Rouge Ougadougou, Zone du Bois, secteur 1 3  Lot E : Croix-Rouge haÃ ¯tienne, immeuble n0 1 8 , Parc industriel Shodecosa, Port-au-Prince 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 4  1.5. 1994 18. Deadline for the supply : C : 15 . 5 . 1994 ; D, E : 29 . 5. 1994 1 9 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 5 . 1994 (c) deadline for the supply : C : 29 . 5 . 1994 ; D, E : 12. 6. 1994 No L 57/78 Official Journal of the European Communities 1 . 3. 94 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  29. 5. 1994 (c) deadline for the supply : C : 12. 6. 1994 ; D, E : 26. 6 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B/25670 AGREC B telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  1 . 3 . 94 Official Journal of the European Communities No L 57/79 LOT F 1 . Operation No (') : 1279/93 2. Programme : 1993 3 . Recipient (2) : Ecuador 4. Representative of the recipient : Ambassade de l'Ã quateur, chaussÃ ©e de Charleroi 70, B- 1 060 Bruxelles (tel . 537 91 30 ; telex 63292 B). In Ecuador : SENAPS, Av. AmÃ ©rica 1805 y la Gasca, AP 1701 , Quito (telex 2427 ; tel . 52 45 68, 55 34 67 ; telefax 50 14 29) 5 . Place or country of destination (*) : Ecuador 6. Product to be mobilized : milled rice (product code 1006 30 94 900, 1006 30 96 900, 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA 1 (f)) 8 . Total quantity : 400 tonnes (960 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (8) (4) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA 2 (b) and IIJ\ 3) Markings in Spanish ; Supplementary markings : 'DISTRIBUCLON GRATUITA' 1 1 . Method of mobilization of product : Exclusively : milled rice obtained under inward processing arrangements (Article 114 (1 ) and Article 115 of Regulation (EEC) No 2913/92) 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Guayaquil 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 4  1.5. 1994 18 . Deadline for the supply : 5 . 6. 1994 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders : 12 noon (Brussels time) on 15. 3 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 3 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 5. 1994 (c) deadline for the supply : 19. 6 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  29. 5. 1 994 (c) deadline for the supply : 3 . 7. 1994 22. Amount of tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; (telex 22037 AGREC B / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer : :  No L 57/80 Official Journal of the European Communities 1 . 3 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (4) Notwithstanding OJ No C 114, point II. A(3)(c) is replaced by the following : the words 'European Community'. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33 (Lot F : Jose Benito Prior, Torre B, Piso 1 1 , Santo Fe de Bogota (Colombia) (telefax (571 ) 218 30 20). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate ,  fumigation certificate. Q Lots C and E : placed in 20 foot-containers. The free holding period for containers must be at least 1 5 days. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (9) Lots A, B and E : The shipping documents must be authenticated by the diplomatic representative in the exporting country. They must be sent to the beneficiary's representative immediately after loading.